Citation Nr: 0621904	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  94-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating higher than 30 percent for post 
traumatic stress disorder (PTSD). 

2. Entitlement to a rating higher than 40 percent for 
residuals of a shell fragment wound of the left thigh. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1968 to December 1970.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

In April 2000 and November 2003, the case was remanded for 
additional development.  

The record raises the issue of whether a separate rating is 
assignable for each of the scars associated with the service-
connected wound residuals.  As this issue has not been 
adjudicated by the RO, it is referred there for appropriate 
action.  


FINDINGS OF FACT

1. PTSD is manifested by considerable social and industrial 
impairment under the criteria pre-1996 criteria of Diagnostic 
Code 9411.  

2. The residuals of a shell fragment wound of the left thigh, 
involving more than one muscle group in the same anatomical 
region, are severe. 

CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).   

2. The current rating of 40 percent for residuals of shell 
fragment wound of the left thigh, involving more than one 
muscle group in the same anatomical region, is the maximum 
schedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.73, Diagnostics Code 5313, 5314 (2005). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegini, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, on the claims for increase, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
The Court also stated that the appellant does have the right 
to VCAA content-complying notice and proper subsequent VA 
process. 

The RO provided content-complying VCAA notice by letters, 
dated in June 2000 and May 2004.  The veteran was informed 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or authorization VA to obtain such records on his behalf.  He 
was asked to submit evidence, which would include that in his 
possession, in support of his claims.  In filing his claim 
for increase, the veteran stated that his disabilities were 
worse, referring to VA records evincing actual knowledge of 
the type of evidence needed to substantiate the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  

As for requirements of Dingess, the issue on appeal is the 
rating of the disabilities, which have been procedural 
development, including notice of the rating criteria for each 
disability.  As for the effective-date provision, no decision 
has been made on the effective date for the increase for 
PTSD.  Whatever effective date is assigned by the RO is an 
appealable issue.  So the veteran has not been prejudiced by 
the lack of notice as to the effective-date provisions for 
the claim for increase for PTSD.  On the other claim for 
increase, as the claim is denied, any question as to an 
effective date is rendered moot and any defect with respect 
to the notice required under Dingess at 19 Vet. App. 473 has 
not prejudiced the veteran's claim.

As the content-complying VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing.  For these reasons, the 
veteran has not been prejudiced by late timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained records identified 
by the veteran and the veteran was afforded several VA 
examinations during the course of the appeal.  As there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD
Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD,  The 
amended criteria are codified at 38 C.F.R. § 4.130. 

Before November 7, 1996, under the General Rating Formula for 
Psychoneurotic Disorders, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD (1996):

The criteria for the next higher rating, 50 percent, were: 
The ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.

The criteria for a 70 percent rating were: The ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment. 

On and after November 7, 1996, under the General Rating 
Formula for Psychoneurotic Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411, pertaining to PTSD:  

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Analysis

Because the rating criteria changed during the pendency of 
the veteran's appeal, the Board will consider the claim under 
the old rating criteria for the entire period of the appeal, 
and the new criteria from the effective date of the 
revisions.

In applying the law to the existing facts, the Board finds 
that the evidence of record supports the assignment of a 50 
percent rating under the pre-1996 rating criteria under 
Diagnostic Code 9411.  

Under the former rating criteria, the criteria for a 50 
percent rating were the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment

The evidence of record shows that on VA examination in 
November 1993, the veteran complained that he was aggressive, 
irritable, violent, depressed, and anxious.  He stated that 
he spent most of his time at home.  The veteran was described 
as alert and oriented, but he was tearful and depressed.  His 
affect was blunted.  His insight and judgment were fair.  He 
was not suicidal. Speech was coherent and he showed good 
impulse control.  The GAF score was 50. 

On VA examination in June 1994, the examiner noted that there 
had been no significant change in the veteran from the 
description given in the November 1993 examination in terms 
of the veteran's condition and behavior.  The veteran stated 
that he lived with his two children.  He reported trying to 
isolate himself from his children due to poor control of his 
anger and being argumentative.  The veteran reported becoming 
angry by recurrent memories and recollections of his Vietnam 
experiences.  Examination revealed that the veteran's mood 
was depressed.  He was not delusional and was not 
hallucinating.  He was not suicidal or homicidal.  The 
veteran reported being intolerant of noises, and he avoided 
experiences that made him remember his Vietnam experiences.  
The examiner described the veteran's level of functioning as 
fair. 

On VA examination in April 1998, the examiner noted that the 
veteran had worked for the Postal Service for 16 years but 
resigned in 1988.  There was no history of psychiatric 
hospitalization, but the veteran had regular and continuous 
treatment for his PTSD.  The veteran reported having a lot of 
guilt due to his behavior towards his children, which lead to 
his son moving out of his house.  Examination revealed that 
the veteran was sad and tearful.  His mood was anxious and 
depressed.  The veteran's GAF score was 50 to 55.   
 
On VA examination in July 2002, the veteran was accompanied 
by his wife, but he was interviewed alone.  The veteran 
complained of irritability and bad temper.  The examiner 
described the veteran adequately groomed. He was alert and 
oriented. His mood was depressed and his affect was blunted.  
Concentration and memory were fair.  Speech was coherent.  
His insight and judgment were fair.  He was not suicidal. 
Speech was coherent and he showed good impulse control.  The 
examiner commented that based upon a review of the veteran's 
records, documents, history and evaluation, the veteran 
suffered from irritability, bad temper, isolation, inability 
to withstand noises and crowds, restlessness, lack of 
expected improvement, restricted affect, and poor 
concentration.  The examiner further stated that the 
veteran's depressive symptomatology could be considered part 
of his PTSD spectrum.  The GAF score was 60. 

The VA records, dated from 1993 to 2005, are consistent with 
the findings on the VA examinations.  

The disability picture presented has not changed 
significantly throughout the protracted appeal.  The findings 
on the 1993 and 2002 VA examinations are striking similar 
although separated by nearly 10 years.  Under the pre-1996 
criteria, considering the consistency in the findings and the 
GAF scores in the range from 50 to 60, the findings more 
nearly approximate the criteria for a 50 percent rating, that 
is, the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

The remaining question is whether the evidence supports the 
next higher rating, 70 percent, under either the pre-1996 
criteria or the amended criteria.  

Based on the consistency of the findings and the GAF scores 
in the range of 50 to 60, the criteria for a 70 percent under 
either the pre-1996 criteria or the amended criteria have not 
been in the absence of severe social and industrial 
impairment or symptoms of suicidal ideation; obsessional 
rituals, illogical speech, near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful 
circumstances. 

For the above reasons, a rating of 50 percent, but not more 
than 50 percent, is assignable for PTSD under the pre-1996 
rating criteria. 

Left Thigh

Service connection is currently in effect for residuals of a 
shell fragment wound to the left thigh and a 40 percent 
rating is assigned under Diagnostic Code 5314 for muscle 
injury to Muscle Group XIV, the anterior thigh group.  
38 C.F.R. § 4.73, Diagnostic Code 5314. 

The residuals of a shell fragment wound of the left thigh, 
involving more than one muscle group in the same anatomical 
region, are severe, but the current rating is the maximum 
schedular rating under DC 5313 or 5314 allowed by law.  

In an exceptional case, where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment. 38 C.F.R. § 3.321(b)(1). The 
criteria for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards. Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, the evidence 
of record does not indicate that the veteran is frequently 
hospitalized for his disability and there is no indication 
that the disability markedly interferes with employment.  For 
this reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

A rating of 50 percent for PTSD under the pre-1996 criteria 
is granted, subject to the law and regulations governing the 
award of monetary benefits. 

A rating higher than 40 percent for residuals of a shell 
fragment wound of the left thigh is denied. 


______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


